     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 1 of 8 Page ID #:387




 1    MANDOUR & ASSOCIATES, APC
 2    JOSEPH A. MANDOUR, III (SBN 188896)
      Email: jmandour@mandourlaw.com
 3    BEN T. LILA (SBN 246808)
 4    Email: blila@mandourlaw.com
      8605 Santa Monica Blvd., Suite 1500
 5
      Los Angeles, CA 90069
 6    Telephone: (858) 487-9300
 7
      Attorneys for defendants,
      EDWARD HELDMAN III, COMEDYMX, INC., and
 8    COMEDYMX, LLC
 9
10                         UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
14                                             )
       BEYOND BLOND PRODUCTIONS, LLC, ) Case No. 20-cv-05581-DSF-GJS
15
       a California limited liability company; )
16                                             ) DEFENDANTS’ NOTICE OF
17
                     Plaintiff,                ) MOTION AND MOTION TO
                                               ) DISMISS PURSUANT TO
18             v.                              ) FED. R. CIV. P. 12(b)(6)
19                                             )
       EDWARD HELDMAN III, an individual;      ) Judge: Dale S. Fischer
20     COMEDYMX, INC., a Nevada corporation; )
21     COMEDYMX, LLC, a Delaware limited       ) Hearing:
        liability company; and DOES 1-10;      ) Date: August 17, 2020
22
                                               ) Time: 1:30 pm
23                   Defendants.               ) Courtroom: 7D
24
                                               )
                                               )
25                                             )
26                                             )
                                               )
27                                             )
28

                                                             Civil Case No. 20-cv-05581-DSF-GJS
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -1-
     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 2 of 8 Page ID #:388




 1    TO THE PLAINTIFF AND ITS COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that on August 17, 2020 at 1:30 pm or as soon
 3    thereafter as this matter may be heard, in Courtroom 7D of the United States
 4    District Court, Central District of California, First Street Courthouse, 350 West 1st
 5    Street, Courtroom 7D, Los Angeles, California, defendants EDWARD
 6    HELDMAN III, COMEDYMX, INC., and COMEDYMX, LLC will and hereby do
 7    move to dismiss plaintiff’s complaint pursuant to Fed. R. Civ. P. 12(b)(6). This
 8    Motion is made upon the ground that plaintiff’s complaint fails to state various
 9    claims upon which relief can be granted.
10           This Motion is made and based on this Notice of Motion, the Memorandum
11    of Points and Authorities filed herewith, the pleadings and records on file in this
12    matter, all evidence, and argument to be presented at the hearing and of such other
13    matters of which this Court may take judicial notice prior to or at the hearing.
14           This motion is made following the conference of counsel pursuant to L.R.
15    7-3 which took place on July 13, 2020. On July 13, 2020, Defendants’ counsel
16    teleconferenced with plaintiff’s counsel regarding defendants’ intention of filing
17    this Motion. Plaintiff’s counsel declined to stipulate to any part of defendants’
18    motion, amend the complaint in any way or provide any statement substantively
19    contending the basis of defendants’ Motion.
20                                      Respectfully submitted,
21                                      MANDOUR & ASSOCIATES, APC
22    Dated: July 17, 2020
23
                                              /s/ Ben T. Lila
24                                      Ben T. Lila (SBN 246808)
25                                      Email: blila@mandourlaw.com
                                        Attorneys for defendants,
26
                                        EDWARD HELDMAN III, COMEDYMX, INC.,
27                                      and COMEDYMX, LLC
28

                                                             Civil Case No. 20-cv-05581-DSF-GJS
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -2-
     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 3 of 8 Page ID #:389




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2           EDWARD HELDMAN III, COMEDYMX, INC., and COMEDYMX, LLC
 3    hereby submit the following memorandum in support of their motion to dismiss the
 4    complaint of plaintiff BEYOND BLOND PRODUCTIONS, LLC, pursuant to Rule
 5    12(b)(6) of the Federal Rules of Civil Procedure:
 6
 7    I.     INTRODUCTION
 8           The complaint of plaintiff BEYOND BLOND PRODUCTIONS, LLC
 9    (“Plaintiff” or “Beyond Blond”) improperly alleges state law claims of tortious
10    interference, unfair competition and trade libel that are preempted by the Digital
11    Millennium Copyright Act (“DMCA”). Plaintiff’s state law claims are based
12    entirely on the allegation that third-party Amazon Inc. removed plaintiff’s content
13    based on a “takedown” complaint submitted pursuant to 17 U.S.C. §512(f). A
14    claim of misrepresentation per §512(f), however, is an exclusive remedy under
15    copyright law that applies specifically to the present circumstances. As such, state
16    law claims of tortious interference, trade libel and unfair competition should be
17    dismissed accordingly.
18           Furthermore, the complaint incorrectly identifies EDWARD HELDMAN III
19    and COMEDYMX, INC. as additional defendants to §512(f) and copyright
20    declaratory relief claims. However, the complaint clearly establishes that
21    COMEDYMX LLC is the sole owner of the subject copyright, namely Reg. No.
22    Pau003798644 (“the ‘644 registration”). ECF No. 1, pp. 33-34. Because
23    EDWARD HELDMAN III and COMEDYMX, INC. are not owners of the subject
24    copyright, they would not and could not assert a claim of copyright infringement
25    under the facts of the complaint. As such, plaintiff’s claims regarding §512(f) and
26    declaratory relief of copyright non-infringement and invalidity are moot with
27    respect to these defendants. Thus, the Court should dismiss the first and second
28

                                                             Civil Case No. 20-cv-05581-DSF-GJS
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -3-
     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 4 of 8 Page ID #:390




 1    causes of action with respect to EDWARD HELDMAN III and COMEDYMX,
 2    INC. pursuant to Fed. R. Civ. P. 12(b)(6).
 3
 4    II.     ARGUMENT
 5          A. The Standard of Review for Motion to Dismiss pursuant to Fed. R. Civ.
 6            P. 12(b)(6).
 7            A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests
 8    the legal sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir.
 9    2001). “A complaint may be dismissed under Rule 12(b)(6) for failure to state a
10    claim if the plaintiff fails to state a cognizable legal theory or has not alleged
11    sufficient facts to support a cognizable legal theory.” Oracle Am., Inc. v. Service
12    Key, LLC, 2012 U.S. Dist. LEXIS 171406 (N.D. Cal. 2012), citing Balistreri v.
13    Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). Courts “consider only
14    allegations contained in the pleadings, exhibits attached to the complaint, and
15    matters properly subject to judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756,
16    763 (9th Cir. 2007). While the court must “accept all factual allegations in the
17    complaint as true and construe the pleadings in the light most favorable to the
18    nonmoving party,” Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895,
19    899-900 (9th Cir. 2007), a “pleading that offers labels and conclusions or a
20    formulaic recitation of the elements of a cause of action will not do.” Ashcroft v.
21    Iqbal, 556 U.S. 662, 678 (2009). The complaint must allege “enough facts to state
22    a claim to relief that is plausible on its face” and enough to “raise a right to relief
23    above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555,
24    570 (2007). That is, Plaintiff’s complaint must be both “sufficiently detailed to
25    give fair notice to the opposing party of the nature of the claim so that the party
26    may effectively defend against it” and “sufficiently plausible” such that “it is not
27    unfair to require the opposing party to be subjected to the expense of discovery.”
28    Starr v. Baca, 633 F.3d 1191, 1204 (9th Cir. 2011). “Threadbare recitals of the
                                                             Civil Case No. 20-cv-05581-DSF-GJS
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -4-
     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 5 of 8 Page ID #:391




 1    elements of a cause of action, supported by mere conclusory statements, do not
 2    suffice.” Ashcroft at 678.
 3
 4       B. Plaintiff’s State Law Causes of Action are Preempted by the DMCA.
 5           Under 17 U.S.C. § 301, state law is preempted by copyright law if the
 6    content of the protected right falls within the subject matter of copyright and the
 7    right asserted under state law is equivalent to the exclusive rights contained in the
 8    Copyright Act. Downing v. Abercrombie & Fitch, 265 F.3d 994, 1003 (9th Cir.
 9    2001). A “takedown” claim pursuant to section 512(f) of the DMCA has been
10    recognized as an exclusive remedy that preempts state law claims for, inter alia,
11    tortious interference. Amaretto Ranch Breedables, LLC v. Ozimals, Inc., 2011 U.S.
12    Dist. LEXIS 73853, *17 (N.D. of Cal. July 8, 2011) (tortious interference, trade
13    libel and other state law claims related to takedown preempted by DMCA).
14           Plaintiff’s attempt to plead around §512(f) and preemption is ineffective.
15    Plaintiff’s 4th, 5th and 6th causes of action omit reference/inclusion of paragraphs
16    30-36 where the Section 512(f) claim is alleged. However, numerous allegations
17    remain that show the causes of action are directed to the DMCA takedown notice
18    submitted by ComedyMX LLC to Amazon. See, e.g., ECF No. 1, ¶¶16, 17, 23, 27,
19    57 and 63. In fact, the first sentence of the complaint’s introduction alleges,
20    “ComedyMX has a history of issuing bad-faith Digital Millennium Copyright Act
21    takedown notices over cartoon classics, works that are in the public domain, and
22    sham intellectual property rights it does not possess.” See ECF No. 1, p. 2.
23    Paragraphs 16, 17, 23 and 27 each appear in a section of the complaint titled,
24    “Facts Common to All Counts” (emphasis added) and each cited paragraph makes
25    reference to the copyright infringement notices at issue. More specifically,
26    paragraph 57 in the fourth cause of action for tortious interference and paragraph
27    63 in the fifth cause of action for trade libel specifically refer to ComedyMX
28    LLC’s copyright takedown notice. ECF No. 1, ¶¶57 and 63, pp. 15-17. The sixth
                                                             Civil Case No. 20-cv-05581-DSF-GJS
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -5-
     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 6 of 8 Page ID #:392




 1    cause of action incorporates each of these allegations as well. Id. at p. 18. Clearly,
 2    the takedown notices form the basis of each of the state law causes of action
 3    alleged and should be preempted.
 4           Plaintiff’s reference to correspondence between counsel is inapposite. The
 5    correspondence between counsel was not sent to third parties, such as Amazon,
 6    and therefore cannot form the basis of a trade libel, tortious interference or unfair
 7    competition claim. See, e.g., CACI 1704 and CACI 2201. Statements made to
 8    plaintiff’s counsel by defense counsel are irrelevant to plaintiff’s state law causes
 9    of action.
10           In the present case, plaintiff’s state law claims are coextensive with its
11    allegations of misrepresentation via Section 512(f) of the DMCA. Namely,
12    plaintiff alleges that Amazon removed the infringing material pursuant to
13    ComedyMX LLC’s DMCA takedown notice. The Court should dismiss the
14    Fourth, Fifth and Sixth Causes of Action for tortious interference, trade libel and
15    California state law unfair competition because plaintiff’s state law claims are
16    preempted by the DMCA.
17
18       C. Plaintiff’s “Shotgun Pleading” is Improper and Should be Dismissed as
19           to Defendants ComedyMX, INC. and Edward Heldman III
20           The complaint’s “shotgun pleading” fails to give defendants ComedyMX,
21    INC. and Edward Heldman III fair notice of the facts supporting any claims
22    alleged against them. Rule 8 of the Federal Rules of Civil Procedure requires that
23    plaintiff give each defendant a clear statement about what each defendant allegedly
24    did wrong and does not allow for “shotgun pleading.” Fed. R. Civ. P. 8(a);
25    Sollberger v. Wachovia Sec., LLC, No. SACV 09-0766, 2010 U.S. Dist. LEXIS
26    66233 at *11 (C.D. Cal. June 30, 2010). Shotgun pleading occurs when “one party
27    pleads that multiple parties did an act, without identifying which party did what
28    specifically” or when “one party pleads multiple claims and does not identify
                                                             Civil Case No. 20-cv-05581-DSF-GJS
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -6-
     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 7 of 8 Page ID #:393




 1    which specific facts are allocated to which claim.” Hughey v. Camacho, No. 2:13-
 2    cv-2665, 2014 U.S. Dist. LEXIS 150756, at *9 (E.D. Cal. Oct. 23, 2014).
 3           Plaintiff’s pleading is filled with unspecified allegations seeking a
 4    declaration of non-infringement against all defendants. Defendant ComedyMX
 5    Inc. and Mr. Heldman, however, are not owners of the ‘644 copyright registration
 6    alleged in the complaint. See ECF No. 1, pp. 33-34. Moreover, no specific
 7    allegations of wrongdoing by ComedyMX, Inc. or Mr. Heldman, let alone
 8    allegations that justify piercing of the corporate veil, are made. Instead, plaintiff
 9    makes conclusory allegations that §512(f) misrepresentation and the declaration of
10    non-infringement and invalidity must apply to all defendants, despite ComedyMX,
11    Inc. and Mr. Heldman being unable to assert an infringement of the ‘644
12    registration. As such, the first and second causes of action should be dismissed as
13    to Defendants ComedyMX, Inc. and Edward Heldman III.
14
15    III.   CONCLUSION
16           Based on the foregoing, the Defendants respectfully request that the Court
17    grant the Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6).
18
19                                      Respectfully submitted,
20                                      MANDOUR & ASSOCIATES, APC
21    Dated: July 17, 2020
22
23                                            /s/ Ben T. Lila
24                                      Ben T. Lila (SBN 246808)
                                        Email: blila@mandourlaw.com
25
                                        Attorneys for defendants,
26                                      EDWARD HELDMAN III, COMEDYMX, INC.,
27
                                        and COMEDYMX, LLC

28

                                                             Civil Case No. 20-cv-05581-DSF-GJS
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -7-
     Case 2:20-cv-05581-DSF-GJS Document 16 Filed 07/17/20 Page 8 of 8 Page ID #:394




 1                              CERTIFICATE OF SERVICE
 2           I hereby certify that on the below date, I filed the foregoing document via
 3    the Court’s CM/ECF filing system, which will provide notice of the same on the
 4    following:
 5
             Milord A. Keshishian, SBN 197835
 6           Email: milord@milordlaw.com
 7           Stephanie V. Trice, SBN 324944
             Email: stephanie@milordlaw.com
 8
             MILORD & ASSOCIATES, P.C.
 9           10517 West Pico Boulevard
             Los Angeles, California 90064
10
             Tel: (310) 226-7878
11           Attorneys for Plaintiff
12           Beyond Blond Productions, LLC

13
14    Date: July 17, 2020
                                                   /s/ Ben T. Lila
15
                                              Ben T. Lila
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                       Case No. 2:20-cv-01947
       DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)
                                             -8-
